Citation Nr: 0416273	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  97-31 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected chronic low back pain, currently rated as 
10 percent disabling.


REPRESENTATION

Veteran represented by:	David W. Glasser, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO).

Procedural history

The veteran served on active duty from February 1975 to May 
1979.

In a December 1979 VA rating decision, service connection was 
granted for chronic low back pain.  A noncompensable (zero 
percent ) disability rating was assigned.

In a December 1995 rating decision, the RO denied the 
veteran's claim of entitlement to a compensable evaluation 
for the service-connected chronic low back pain.  In May 
1999, the veteran appeared and testified before the 
undersigned at a personal hearing at the RO.  The transcript 
of that hearing is associated with his claims file.

In an August 1999 decision, the Board awarded a 10 percent 
disability rating for the veteran's chronic low back pain.  
The veteran thereafter appealed that decision to the United 
States Court of Appeals for Veterans Claims (the Court) 
which, by means of an Order issued in May 2000, vacated the 
Board's August 1999 decision as it pertained to the denial of 
a disability rating in excess of 10 percent for service-
connected chronic low back pain, and remanded the claim to 
the Board for further action.  In August 2001, the Board 
remanded this case to the RO.

As discussed below, the Board has determined that another 
remand of this claim is appropriate.  The appeal is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required by him.


REMAND

After having reviewed the VA claims folder, the Board 
believes that a remand of this case is necessary.

Reasons for remand

Additional development

The veteran was awarded service connection for chronic low 
back pain in December 1979, based on his service medical 
records.  The disability rating assigned was under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 [lumbosacral strain].  Review 
of the claims folder shows that in 1986 the veteran incurred 
a back injury while working; the ultimate diagnosis was 
herniated nucleus pulposus, with a lumbar laminectomy 
thereafter performed.  The report of a December 2003 VA 
examination notes this history, and indicates that the 
veteran's current low back symptomatology is the product of 
that intercurrent injury.  Specifically, the examiner stated 
that, "[b]ased on a review of the [veteran's] medical chart, 
the [veteran's] lumbar degenerative disk disease with left 
lower extremity radiculopathy is a residual from his 
industrial accident that was dated 09/03/1986.  The [veteran] 
appeared to have a mild lumbosacral strain while in the 
service on 08/11/1977 that resolved.  The [veteran's] 
predominant low back condition at the present time is due to 
his intervertebral disk disease, status post lumbar 
laminectomy is related to his lifting injury from his 
worker's compensation accident from 09/03/1986."

The examiner, however, also indicated in that report that 
"[a]pportionment of [the veteran's] preexisting lumbosacral 
strain by this examiner would be pure speculation."  In 
other words, the examiner is indicating that he could not 
apportion the veteran's current lumbar symptoms between his 
service-connected low back pain and the non service-connected 
residuals 1986 accident.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998) [the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so].  
However, the examiner also stated, as discussed above, that 
the manifestations of the veteran's in-service disability 
were resolved, and that his current lumbosacral problems were 
the product of his post-service injury.

The Board believes that the confusion resulting from the 
December 2003 examination report requires additional 
development of the record, in the form of another VA 
orthopedic examination.  In particular, the Board would find 
it helpful for the examiner to identify, if possible, the low 
back disability that can be attributable to the veteran's 
service-connected low back disorder, characterized as chronic 
low back pain and rated in the past as lumbosacral strain, 
and low back disability that can be attributable to the 
intercurrent injury.  

The Veterans Claims Assistance Act of 2000

The Board finds that a remand is also in order to ensure full 
and complete compliance with the enhanced duty to notify and 
duty to assist provisions enacted by the Veterans Claims 
Assistance Act of 2000, Pub. L. 106-475, 114 Stat. 2096 
(2000) (the VCAA) [codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A].

In this case, the record shows that the RO provided the 
veteran with general notice of the statutory and regulatory 
provisions relevant to his claim; in addition, the 
supplemental statement of the case (SSOC) furnished him in 
February 2004 set forth the specific provisions of the VCAA.  
The RO also advised him, by letter dated in September 2002, 
of VA's obligation to inform the claimant which portion of 
the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. § 5103 
(West 2002).  See also Charles v. Principi, 16 Vet. App. 370 
(2002), and Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
However, in the instant case, the veteran has not been 
advised that the matter of an increased disability rating may 
be dependent upon whether his low back symptoms can be 
attributed to his service-connected chronic low back pain, as 
distinguished from symptoms that can be attributable to the 
intercurrent 1986 injury.  The veteran should be further 
advised that he may submit evidence as to this question, 
including medical opinion evidence concerning whether it is 
feasible to so distinguish.  

In view of the foregoing, this case is REMANDED to the VBA 
for the following actions:

1.  The VBA must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with applicable legal 
precedent, to include but not necessarily 
limited to notifying the veteran as to 
the submission of evidence attributing 
current spine symptomatology to the 
service-connected low back pain versus 
intercurrent injury residuals.

2.  The veteran's claims folder should 
then be forwarded to an appropriate VA 
medical facility so that a VA orthopedic 
examination may be scheduled.  The 
veteran's claims file is to be furnished 
to the examiner prior to this examination 
for his or her review and referral; the 
fact that such review was accomplished is 
to be noted on the examination report.  
The examiner is asked to list any 
diagnoses pertaining to the veteran's low 
back, and to provide an opinion as to 
whether any currently diagnosed symptom 
is attributable to the chronic low back 
strain incurred during service and for 
which service connection was established 
in 1979, or whether any such symptom is 
attributable to the herniated nucleus 
pulposus, and resultant lumbar 
laminectomy, incurred in 1986.  If the 
examiner is unable to specifically 
attribute particular symptoms to either 
the inservice injury or the post-service 
accident, he or she should so indicate on 
the examination report, together with the 
reasons for that conclusion.  A report of 
the examination should be associated with 
the veteran's VA claims folder.

3.  Thereafter, after undertaking any 
additional development that it deems to 
be necessary, VBA must readjudicate the 
veteran's claim.  If the decision remains 
in any manner unfavorable to him, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
attorney should be provided with the 
SSOC, and an appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




